Citation Nr: 1813439	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-31 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome with degenerative joint disease.
 
2. Entitlement to service connection for left hip disability. 

3. Entitlement to service connection for right hip disability.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1970 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of August 2012 and September 2012 issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In May 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record. 

The Board observes that during his hearing, the Veteran raised a secondary theory of entitlement of service connection for his left knee disability to his service-connected right knee disability, which is not currently on appeal.  The appellant and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155 (2017).  If the appellant would like to pursue any additional claims, such as a request to reopen the previously denied claim, he should do so pursuant to these new requirements.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   


The issues of entitlement to increased rating for right knee patellofemoral syndrome with degenerative joint disease; and entitlement to service connection for right hip and left hip disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence fails to establish that the Veteran's bilateral hearing loss is etiologically related to service.  

2. The preponderance of the evidence fails to establish that the Veteran's tinnitus is etiologically related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify has been met. See VA correspondences dated March 2012.  All identified and available authorized records relevant to the matter, to include treatment records and examinations, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  

The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran. 

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Bilateral Hearing Loss and Tinnitus

The Veteran generally contends that he suffers from bilateral hearing loss and tinnitus as a result of noise exposure during service.  Specifically, the Veteran maintains that he was constantly exposed to loud noise as "the lead man on the ammo team." See May 2017 Hearing Transcript, p. 14.  

The Board observes that the Veteran's Form DD-214 and military personnel records reflect he was on board the USS Bon Homme Richard as "Boatswains Mate" in aviation and mechanics.  Thus, noise exposure in this regard is acknowledged.  However, in order for service connection to be warranted, it must be shown that such military noise exposure actually caused hearing loss and tinnitus.  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 (2017).

The Veteran was afforded a VA examination in April 2012.  Although sensorineural hearing loss was indicated, the audiologist found that the Veteran's hearing loss was not caused by or a result of his military service.  In fact, the audiologist indicated that the Veteran "has no ratable hearing loss in his right ear" and the "nominal hearing loss in the left ear is more likely a result of his occupational noise exposure as a [commercial] truck driver for many years than his 1 year of military service many years ago."  Further, the audiologist explained that hearing was within normal limits on enlistment by audiogram as well as on separation.  The audiologist noted that no report of hearing difficulty or tinnitus was made on the separation physical.  On clinical interview, the Veteran reported that "his hearing difficulty had onset about 10-15 years ago."  The audiologist noted that the Veteran separated over 40 years ago.  Citing to the aforementioned evidence, the audiologist remarked that the Veteran's current hearing loss is "more likely attributed to his long history of occupational noise exposure and the effects of aging on the hearing than to his one year of military service." See Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) dated April 2012.   

A similar opinion was rendered with respect to the Veteran's tinnitus.  The audiologist noted the Veteran's report of "gradual onset of tinnitus 10-15 years ago", which the audiologist commented was "many years after military separation."  The audiologist noted there were no complaints or report of tinnitus in service.  Based on the personal history reported by the Veteran, review of the claims file, and personal examination of the Veteran, the audiologist opined that the etiology of the claimed tinnitus is less likely caused by or a result of military noise exposure. Id.  

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss and tinnitus.  

In this regard, the Board finds the April 2012 VA medical opinion constitutes the most probative medical evidence of record to support a finding that there is no reliable evidence linking the Veteran's current hearing loss and tinnitus condition to service.  The Board observes that the VA medical opinion is based on a comprehensive review of the Veteran's claims file, clinical examination of the Veteran, as well as provide well-grounded rationale to support the examiner's conclusion. Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Specifically, taking into consideration the Veteran's employment history and lay evidence, the audiologist found that the Veteran's hearing loss and tinnitus were attributable to post-service events such as his occupation as a commercial truck driver following service rather than one year in the military.  The Board observes that although the Veteran may have impaired hearing, his hearing loss does not meet the criteria to be considered a disability for VA purposes.  Accordingly, the Board assigns great probative value to the 2012 VA medical opinion of record.  

Furthermore, the Board observes that the 2012 VA medical opinion stands uncontradicted by any other evidence found in the record and is highly probative in determining whether the Veteran has substantiated his claim for service connection.

As to the Veteran's reports of having onset in service and since service, the Board observes that his reports are inconsistent with the objective evidence of record.  For instance, during his clinical examination in April 2012, the Veteran reported that his hearing loss and tinnitus had onset about 10 to 15 years ago, which is approximately 26 years after discharge. Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Thus, such histories reported by the Veteran for treatment purposes are of more probative value than his recent recollections made in connection with his pending claim for VA benefits.  

Additionally, though sensorineural hearing loss may be considered a chronic disease such as organic diseases of the nervous system, for VA purposes, sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service as required. See 38 C.F.R. § 3.307(3).  There is also no persuasive credible lay evidence that sensorineural hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service. Id.  Accordingly, service connection for hearing loss on a presumptive basis has not been established and therefore, not warranted. See 38 U.S.C §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Lastly, the Board has considered the Veteran's assertions that his hearing loss and tinnitus are etiologically related to service.  While the Veteran is competent to report symptoms which are within the realm of his personal experience, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of his claimed condition. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, as a layperson, the Veteran is not competent to opine on a complex medical question of etiology such as whether his hearing loss is due to noise exposure in service, as this requires medical expertise.  Consequently, lay assertions of etiology cannot constitute evidence upon which to grant the claims for service connection in this case.  For this purpose, the Board finds the lay statements of record have little probative value and the Board assigns more weight to the medical opinion provided by the VA examiner.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection of bilateral hearing loss and tinnitus.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Service connection has not been established and the claims must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Based on the Veteran's recent testimony presented at his hearing in May 2017, the Board finds that remand is necessary before adjudication of the Veteran's increased rating claim for right knee patellofemoral syndrome with degenerative joint disease, and service connection claims for left and right hip conditions.

With respect to his increased rating claim for service-connected right knee disability, although he was afforded a VA examination in September 2016, the Veteran maintains that his condition has since worsened and that the current evaluations of record are not reflective of his present level of severity.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, the Board finds that remand is necessary to afford the Veteran a new examination to ascertain the current severity and manifestation of his service-connected knee condition. 

In regards to service connection for his hip conditions, the Board finds that remand is required to obtain an etiological opinion on whether the Veteran suffers a current hip disability. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board finds that during his hearing, the Veteran raised a secondary theory of entitlement of service connection for his hip conditions as due to his service-connected right knee disability, which has not been addressed. See May 2017 Hearing Transcript, p. 22.  Thus, remand is warranted to afford the Veteran a VA examination and to obtain an opinion addressing the foregoing.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding pertinent VA treatment records not evidenced by the current record and associate with the claims file.

2. Schedule the Veteran for a VA examination to determine the current nature, extent and severity of his service-connected right knee disability.  All required tests should be performed.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

3. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed hip conditions.  The Veteran's claims file, to include a copy of the remand, must be made available to the examiner in conjunction with the examination.  This review should include the Veteran's service treatment records, post-service medical treatment records and the assertions of the Veteran and his representative, along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

Following examination of the Veteran, the examiner is to provide an opinion as to the following: 

a) Does the Veteran have a current diagnosed hip disability? If so, please identify.
 
For each diagnosis, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current diagnosed condition is etiologically related to his active duty service?

b) The examiner is also asked to specifically address whether the Veteran's diagnosed hip disability is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected right knee patellofemoral syndrome with degenerative joint disease.

c)  The examiner is also asked to specifically address whether the Veteran's diagnosed hip disability is at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's service-connected right knee patellofemoral syndrome with degenerative joint disease.

The provided examination opinions must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's May 2017 hearing testimony) setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.
  
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

4. After completing the above actions and any other development deemed necessary, the claims must be readjudicated.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


